Citation Nr: 1437195	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for cervical spine injury.

4.  Entitlement to service connection for right rotator cuff tear with arthritis.  

5.  Entitlement to service connection for residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2013. 

The issues of entitlement to service connection for prostatitis, bilateral hearing loss, right rotator cuff tear, and residuals of a right wrist fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

A competent medical opinion demonstrates that the Veteran suffers from residuals of the in-service cervical spine injury with compression fracture of C-4.



CONCLUSION OF LAW

The requirements for establishing service connection for a cervical spine injury are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
 
Service treatment records (STRs) show that the Veteran was involved in a motor vehicle accident in March 1970.  In June 1970, he fell and reinjured his cervical spine.  The subsequent diagnosis was compression fracture of C4 without nerve or artery involvement.  Separation examination of the spine in January 1972 was normal. 

A private progress note in March 1982 shows complaints of left neck and upper extremity pain for six months.  A March 1982 myelogram showed root outlet  defect compatible with herniated nucleus pulposus at C5-6.  A private evaluation diagnosed cervical disc disease in September 1983.  In a February 1984 private insurance note, the Veteran was treated for derangement and displacement of a cervical disc.  

In a June 2008 letter, M.T.H., M.D., stated that he has been treating the Veteran for his orthopedic conditions since 1994.  He noted the in-service injuries with compression fracture of C-4, and that the Veteran has had a gradual worsening of his neck complaints since then.  He stated that the Veteran's current neck injury was a direct result the in-service injuries.  

A VA examination was conducted in October 2008.  The Veteran complained of grinding, popping, and pain in his neck.  He stated that the pain is constant and radiates to his right shoulder.  He treated this with heat and cold, rest, massage, and oral medications.  The examiner provided a diagnosis of distant fracture of C4 with degenerative disc disease C3 to C7 and opined it would be speculative to link the current disability to the injury in service because of the time elapsed since the original injury in service, the nature of the Veteran's post-service employment, and the lack of medical records for that period of time. 

Upon review of the record, the Board finds that the evidence is in equipoise as to whether the Veteran has a current residual disability related to the in-service compression fracture of C4.  There is a probative medical opinion in favor of the claim and a statement from a VA examiner that an opinion could not be provided without resort to speculation.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of the cervical spine injury with compression fracture at C4 are met. 


ORDER

Service connection for cervical spine injury with compression fracture at C4 is granted.


REMAND

The Veteran's STRs show one episode of acute prostatitis in December 1970, treated with antibiotics.  Genitourinary examination on separation examination in January 1972 was normal.  In a workers' compensation insurance form dated in January 1985, the Veteran's physician indicated that he treated him in July 1983.   A condition unrelated to the work-related injury, prostatitis, was diagnosed.  The examiner stated that post-service VA treatment records from the Pensacola Beach, Florida outpatient clinic show a diagnosis of chronic prostatitis in November 2004 treated with antibiotics and sitz baths.  A progress note in June 2005 showed that the condition was resolved.  There were recurrences in December 2005 and August 2007.  

A VA genitourinary examination was conducted in June 2010.  The examiner failed to consider the January 1985 diagnosis of prostatitis in rendering the opinion that the Veteran's current prostatitis was not related to service.  This is particularly important in this case because the examiner stated that the Veteran's current prostatitis was not related to service because of the 34 year gap between the in-service diagnosis of prostatitis and the 2004 diagnosis of prostatitis.  As such, a remand for an addendum opinion is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  

The Board also notes the examiner mentioned VA outpatient treatment for prostatitis in November 2004.  However, the earliest VA treatment records from  the Pensacola Beach, Florida outpatient clinic contained in the claims file is dated December 22, 2004.  Therefore, earlier outpatient treatment records from this VA clinic should be obtained.  

Regarding the hearing loss claim, in the July 2010 audiological examination, the examiner found that the Veteran's current bilateral hearing loss was not related to service because his hearing was normal on separation examination.  However, hearing loss need not be shown during service for service connection to be established.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Thus, the Board finds an addendum opinion is necessary.  

Concerning the right shoulder and right wrist claims, the Board notes that on the October 2008 VA joints examiner indicated he could not render an opinion without resorting to speculation because of the time elapsed since the original injury in service and the lack of medical records for that period of time.  Moreover, although Dr. H. provided a favorable medical opinion, he provided insufficient rationale for the conclusion concerning the shoulder.  With respect to the right wrist, the VA examiner also appeared to suggest the Veteran did not have current residuals of the right wrist fracture.  However, on examination it was noted that the Veteran was right handed and grip strength was 4/5 right and 5/5 left.  Right wrist motion reflected decreased dorsiflexion and palmar flexion.  Accordingly, the Board finds that a new examination should be conducted and additional opinion obtained. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the VA Gulf Coast Veterans Health Care System, to include the Pensacola clinic, dating before December 22, 2004, and since July 2010.  

2.  Return the claims file to the VA examiner who conducted the June 2010 genitourinary examination, if available.  If the June 2010 VA examiner is not available, the claims file should be forwarded to another physician to obtain the requested opinion.  If a new examination is deemed necessary to respond to the question, one should be scheduled.  

The examiner should review the claims file, including: the Veteran's in-service treatment for prostatitis, the post-service diagnosis of prostatitis in July 1983, and post-service treatment for prostatitis in 2004 and thereafter.  The examiner should provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current prostatitis is a continuation of the prostatitis in service or is otherwise related to service.  The examiner should explain the reasons for the conclusion reached.  

3.  Return the claims file to the audiologist who conducted the July 2010 examination, if available.  If the June 2010 VA examiner is not available, the claims file should be forwarded to another audiologist to obtain the requested opinion.  If a new examination is deemed necessary to respond to the question, one should be scheduled.  Following review of the claims file, the examiner     should provide an addendum opinion explaining why the Veteran's hearing loss is not merely a delayed reaction to excessive noise exposure during service.  A complete rationale for the opinion must be provided.

4.  The Veteran should be scheduled for VA orthopedic examination to determine the current nature of any right shoulder and right wrist disabilities by a VA examiner other that the one who examined him in October 2008.  After review of the record and a complete physical examination, the examining physician must state whether it is at least as likely as not that any diagnosed right shoulder and/or right wrist disability is a maturation of complaints in service or are otherwise related to service, to include the motor vehicle accident and parachuting during service.  The examiner should provide the reasoning for the conclusions reached.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an    opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims remaining on appeal.  If the claim remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


